IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00223-CV

                             IN RE FALLS COUNTY


                               Original Proceeding


                                      ORDER


      Falls County, by and through its County Attorney, filed a motion for leave to file

a petition for writ of mandamus and a writ of mandamus requesting this Court to order

the respondent, the Honorable Vicki Menard, judge of the 414th District Court in

McLennan County, to withdraw her Order of Income Withholding issued on April 17,

2015. Falls County also requests this Court to stay the underlying proceedings.

      Falls County’s motion for leave to file is dismissed as moot.       The rules of

appellate procedure no longer require a motion-for-leave-to-file to accompany a

petition for writ of mandamus. See TEX. R. APP. P. 52 (Notes and Comments).

      Falls County’s request for a stay is granted in part. All proceedings regarding

the garnishment of William Johnson’s wages in the underlying case are stayed until
further order of this Court.

        The Court notes that the petition contains no certification as required by the rules

of appellate procedure. TEX. R. APP. P. 52.3(j). Notwithstanding the fact that a cover

page for an appendix was included with the petition, no appendix was actually

attached to the petition as required by the rules of appellate procedure. Id. 52.3(k).

Further, no record was filed with the petition as required by the rules of appellate

procedure. Id. 52.7. Unless a certification, appendix, and record are filed with the Court

within 21 days from the date of this order, this petition will be dismissed without

further notice from the Court.

        Finally, it appears that the Court may not have jurisdiction of this proceeding

because Falls County may not have standing to challenge the trial court’s order. The

Court requests that Falls County brief the issue of standing and file its brief within 21

days from the date of this order. The failure to file its brief will result in the dismissal of

this proceeding without further notification.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed, stay granted
Order issued and filed July 2, 2015




In re Falls County                                                                       Page 2